—In a proceeding pursuant to CPLR article 78 to review a determination, after a hearing, of the Zoning Board of Appeals of the Village of Patchogue, dated November 3, 1993, which, after a hearing, denied the petitioner’s application for renewal of a building permit, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Cohalan, J.), dated October 25, 1994, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
A determination of a zoning board must be upheld as long as *794there is a rational basis for it and it is supported by substantial evidence (see, Matter of Fuhst v Foley, 45 NY2d 441, 444). Moreover, if not irrational or unreasonable, the interpretation and construction given statutes by the body responsible for their administration should be upheld (see, e.g., Matter of New York Life Ins. Co. v Galvin, 35 NY2d 52). Here, the determination of the Zoning Board of Appeals of the Village of Patchogue is not arbitrary or capricious and is supported by substantial evidence (see, e.g., Matter of Anello v Zoning Bd. of Appeals, 226 AD2d 458).
Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.